Name: Commission Implementing Regulation (EU) NoÃ 1155/2012 of 5Ã December 2012 amending for the 183rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 7.12.2012 EN Official Journal of the European Union L 335/40 COMMISSION IMPLEMENTING REGULATION (EU) No 1155/2012 of 5 December 2012 amending for the 183rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 26 November 2012 the Sanctions Committee of the United Nations Security Council decided to remove six entities from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Legal persons, groups and entities are deleted: (a) Al-Hamati Sweets Bakeries. Addrees: Al-Mukallah, Hadhramawt Governorate, Yemen. Other information: (a) Owned by Mohammad Hamdi Mohammad Sadiq al-Ahdal; (b) Reported to have ceased to exist. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (b) Benevolence International Foundation (alias (a) Al-Bir Al-Dawalia, (b) BIF, (c) BIF-USA, (d) Mezhdunarodnyj Blagotvoritelnyj Fond). Address: (a) 8820, Mobile Avenue, 1A, Oak Lawn, Illinois, 60453, United States of America, (b) P.O. box 548, Worth, Illinois, 60482, United States of America, (c) (former location) 9838, S. Roberts Road, Suite 1W, Palos Hills, Illinois, 60465, United States of America, (d) (former location) 20- 24, Branford Place, Suite 705, Newark, New Jersey, 07102, United States of America, (e) PO box 1937, Khartoum, Republic of the Sudan, (f) Peoples Republic of Bangladesh, (g) Gaza Strip, (h) Republic of Yemen. Other information: (a) Employer Identification Number: 36-3823186 (United States of America), (b) Name of the Foundation in the Netherlands is: Stichting Benevolence International Nederland (BIN). (c) Bosanska Idealna Futura (alias (a) BIF-Bosnia, (b) Bosnian Ideal Future. Other information: (a) Bosanska Idealna Futura was officially registered in Bosnia and Herzegovina as an association and humanitarian organization under registry number 59; (b) It was the legal successor of the Bosnia and Herzegovina offices of Benevolence International Foundation doing business as BECF Charitable Educational Center, Benevolence Educational Center; (c) Bosanska Idealna Futura was no longer in existence as at December 2008. Date of designation referred to in Article 2a(4)(b): 21.11.2002. (d) Heyatul Ulya. Address: Mogadishu, Somalia. Date of designation referred to in Article 2a(4)(b): 9.11.2001. (e) Red Sea Barakat Company Limited. Address: Mogadishu, Somalia. Date of designation referred to in Article 2a(4)(b): 9.11.2001. (f) Somali internet Company. Address: Mogadishu, Somalia. Date of designation referred to in Article 2a(4)(b): 9.11.2001.